 In the Matter of PAGE ENGINEERING COMPANYandUNITED AUTO-MOBILEWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-2603.Decided June 11, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Stephen M. Reynolds,for the Board.Barry & Crowley,byMr. Rupert Barry,of Chicago,Ill., for theCompany.Meyers c Meyers,byMr. Ben Meyers,ofChicago,Ill.,for theU.A.W.Mr. Theodore Stone,of Chicago,Ill., for the Independent.Miss Edna Loeb,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 31, 1941, United Automobile Workers of America, affili-ated with the C. I. 0., herein called the U. A. W., filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Page EngineeringCompany, herein called the Company, engaged in the design, Iranu-facture, and sale of drag line excavating machines and buckets atChicago, Illinois, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On April 26,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On April 28,1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the U. A. W.,32 N. L R. B, No. 108.580 PAGE (ENGINEERING COMPANY581and Drag Line & 'Bucket Workers Union of the Page EngineeringCompany, herein called the Independent, a labor organization claim-ing to represent employees affected by the investigation.Pursuantto the notice, a hearing was held on May 6, 1941, at Chicago, Illinois,before Stephen M. Reynolds, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company, the U. A. W., and theIndependent were represented by counsel and participated in thehearing.During the course of- the hearing, all parties agreed toenter into a written stipulation settling the proceeding without fur-ther hearing, and the hearing was closed.On May 7, 1941, the Com-pany, the U. A. W., the Independent, and the Board entered into a"STIPULATION FOR CERTIFICATION UPON CONSENTELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on May 15, 1941, under the direction and supervision of theRegional Director, among all production and maintenance employeesof the Company, excluding foremen, assistant foremen, supervisoryemployees, office clerical employees, watchmen, and outside truckdrivers, to determine whether said employees desired to be representedby the U. A. W., by the Independent, or by neither.On May 19,1941, the Regional Director issued and duly, served upon the partieshis Election Report.No Objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Totalnumber on eligible list________________________ 121Totalnumber ofballots cast_________________________________ 121Totalnumber of ballotscast for Drag Line & Bucket WorkersUnion of thePage EngineeringCompany___________________ 80Total number of ballots castfor United Automobile Workers ofAmerica, Affiliated with the C. I. O________________________ 34Total number of ballotscast for Neither_______________________2Total number of ballots challenged__________________________5Totalnumber of blankballots_______________________________0Totalnumber of void ballots________________________________0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Page Engineering Company, Chicago, Illi-nois, within the meaning of Section 9 (c)' and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company, ex-cluding foremen, assistant foremen, supervisory employees,. office 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, watchmen, and outside truck drivers, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.Drag Line & Bucket Workers Union of the Page EngineeringCompany has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining, and is the exclusive representative of all theemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that Drag Line & Bucket Workers Unionof the Page Engineering Company has been designated and selectedby a majority of all production and maintenance employees of PageEngineering Company, Chicago, Illinois, excluding foremen, assist-ant foremen, supervisory employees, office clerical employees, watch-men, and outside truck drivers, as their representative for the pur-poses of collective bargaining, and that Drag Line & Bucket WorkersUnion of the Page Engineering Company is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.